                                           Case 3:19-cv-04110-JD Document 28 Filed 12/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTHONY OLIVER,                                  Case No. 3:19-cv-04110-JD
                                                      Plaintiff,
                                   8
                                                                                         ORDER RE MOTION TO EXTEND
                                               v.                                        TIME TO RESPOND
                                   9

                                  10    SQUARE INC.,                                     Re: Dkt. No. 20
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant’s motion for an extension of time to respond to the complaint, Dkt. No. 20, is

                                  14   granted. Square’s response is now due December 30, 2019.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 9, 2019

                                  17

                                  18
                                                                                                  JAMES DONATO
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
